Exhibit 10.15




FEDERAL HOME LOAN BANK OF SAN FRANCISCO
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




Amended and Restated Effective July 1, 2013










--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE 1. INTRODUCTION
1


1.1
Establishment of Plan
1


1.2
Purpose of the Plan
1


ARTICLE 2. DEFINITIONS
2


2.1
Definitions
2


2.2
Number and Gender
8


ARTICLE 3. PARTICIPATION AND SERVICE
8


3.1
General
8


3.2
Date of Participation
8


3.3
Duration; Rehire
8


3.4
Contribution Credit Service
9


3.5
Vesting Service
9


ARTICLE 4. RETIREMENT BENEFITS
10


4.1
Account
10


4.2
Contribution Credits
11


4.3
Annual Indexation Credits
12


4.4
Special Rules For Determining Balance of Accounts and for Crediting Contribution
Credits and Annual Indexation Credits
13


4.5
Vesting
15


4.6
Forfeiture
15


ARTICLE 5. PAYMENT OF BENEFITS; DEATH BENEFITS
16


5.1
Amount of Benefit
16


5.2
Automatic Form of Benefit Payment
16


5.3
Optional Forms of Benefit Payments
16


5.4
Automatic Time of Benefit Payment
17


5.5
Optional Time of Benefit Payment
17


5.6
Manner and Time of Elections
18


5.7
Death Benefits
19


5.8
Beneficiary Designation
20


ARTICLE 6. SOURCE OF PAYMENTS
21


ARTICLE 7. ADMINISTRATION
22


7.1
Committee
22


7.2
Procedures for Requesting Benefit Payments
23


ARTICLE 8. AMENDMENT AND TERMINATION
24


8.1
Amendment of the Plan
24


8.2
Termination of the Plan
24


8.3
Change in Control
25


ARTICLE 9. MISCELLANEOUS PROVISIONS
26


9.1
Employment Rights
26


9.2
No Examination or Accounting
26


9.3
Records Conclusive
27




i



--------------------------------------------------------------------------------


9.4
Severability
27


9.5
Counterparts
27


9.6
Taxes
27


9.7
Binding Effect
27


9.8
Assignment
28


9.9
Incapacity
29


9.10
Unsecured Creditor
29


9.11
Notice
29


9.12
Benefits Not Salary
30


9.13
Captions
30


9.14
Governing Law
30


9.15
Addresses
31


FEDERAL HOME LOAN BANK OF SAN FRANCISCO SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Schedule A
A-1


FEDERAL HOME LOAN BANK OF SAN FRANCISCO SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Schedule B
B-1








ii



--------------------------------------------------------------------------------


ARTICLE I.  INTRODUCTION
1.1    Establishment of Plan
Federal Home Loan Bank of San Francisco, incorporated under the laws of the
United States, first established the Federal Home Loan Bank of San Francisco
Supplemental Executive Retirement Plan effective January 1, 2003, then amended
and restated the Plan effective January 1, 2005 and January 1, 2009. This is an
amendment and restatement of the Plan effective July 1, 2013.
1.2    Purpose of the Plan
The purpose of this Plan is to provide supplemental retirement benefits for a
select group of management or highly compensated employees of the Bank. Payments
under the Plan shall be made from the general assets of the Bank or from the
assets of the trust, if any, established as part of the Plan. It is intended
that the Plan remain at all times a nonqualified plan and that the trust, if
any, shall constitute a grantor trust under Sections 671 through 679 of the
Code. Until paid, any and all assets of any vehicle used for payment of benefits
under this Plan shall remain owned by the Bank, subject to the claims of its
general creditors in the event of the Bank’s insolvency.
This Plan, as amended and restated, is intended to meet the requirements of Code
Section 409A and the Treasury Regulations issued thereunder.

1



--------------------------------------------------------------------------------




ARTICLE 2.  DEFINITIONS
2.1    Definitions
Whenever used in this Plan, the following words and phrases shall have the
meanings set forth below unless a different meaning is expressly provided or
plainly required by the context:
(a)    “Account” means the account established for a Participant pursuant to
Section 4.1 of the Plan.
(b)    “Actuarial Equivalent” means a benefit having the same value as the
benefit for which it is substituted. The determination of the Actuarial
Equivalent of any benefit as provided for under this Plan shall be made based on
the factors specified in the definition of Actuarial Equivalent in the Cash
Balance Plan.
(c)    “Annual Indexation Credit” means the credit to an Account described in
Section 4.3.
(d)    “Bank” means Federal Home Loan Bank of San Francisco and any successor
thereto that agrees to assume the duties and obligations of the Bank hereunder.
(e)    “Beneficiary” means the person or entity designated by a Participant or
Former Participant pursuant to Section 5.8 to receive any death benefit payable
under this Plan. If no Beneficiary is properly designated at the time of the
Participant’s or Former Participant’s death, or if no person so designated shall
have survived the Participant or Former Participant, the Beneficiary shall be
the surviving spouse, or if there is no surviving spouse, the Participant’s or
Former Participant’s estate. A Beneficiary designation will not become effective
unless it is made on the form designated by the Bank and it is received by the
Bank prior to the Participant’s death.

2



--------------------------------------------------------------------------------




(f)    “Benefit Equalization Plan” means the Federal Home Loan Bank of San
Francisco Benefit Equalization Plan, as amended from time to time.
(g)    “Board of Directors” means the Board of Directors of the Bank.
(h)    “Cash Balance Plan” means the Federal Home Loan Bank of San Francisco
Cash Balance Plan, as amended from time to time.
(i)    “Cause” means any of the following:
(1)    Criminal or other willful misconduct of the Participant or Former
Participant that materially violates any laws, regulations or orders of any
government agency, including without limitation any laws, regulations or orders
applicable to the Bank; or
(2)    Deliberate material failures of the Participant or Former Participant to
comply with the Bank’s policies and procedures or with any directive of the
Board of Directors.
(j)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
(k)    “Change in Control” means a transaction described in 12 United States
Code Section 1446(26), so long as that transaction also qualifies as a change in
ownership or effective control or a change in ownership of a substantial portion
of assets under Code Section 409A and the regulations promulgated thereunder.
(l)    “Committee” means the committee appointed by the Board of Directors in
accordance with Section 7.1 of this Plan.
(m)    “Compensation” means the base salary and other wages, bonuses,
commissions, and other taxable remuneration payable to a Participant by the Bank
for a Plan Year or other period taken into account in making the determination.
In applying this definition, Compensation shall also include any salary
reduction elected by the Participant under Code Sections 125,

3



--------------------------------------------------------------------------------


401(k) and 132(f)(4), and any deferrals or contributions made by the Participant
under any nonqualified deferred compensation or excess benefit plans maintained
by the Bank, including, without limitation, the Deferred Compensation Plan and
the Benefit Equalization Plan. The foregoing notwithstanding, in determining a
Participant’s Compensation, all long-term incentive payments, reimbursements and
expense allowances, moving expenses, fringe benefits, income attributable to
group-term life insurance, long-term disability payments, meals and lodging,
contributions made by the Bank on behalf of the Participant to, and all
distributions from, qualified plans, nonqualified deferred compensation plans,
and excess benefit plans (including, without limitation, the Cash Balance Plan,
the Savings Plan, the Deferred Compensation Plan and the Benefit Equalization
Plan) shall be excluded.
(n)    “Contribution Credit” means the credit to an Account described in Section
4.2.
(o)    “Contribution Credit Service” means the service described in Section 3.4.
(p)    “Deferred Compensation Plan” means the Federal Home Loan Bank of San
Francisco Deferred Compensation Plan, as amended from time to time.
(q)    “Disability” means that a Participant:
(1)    is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or
(2)    is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than

4



--------------------------------------------------------------------------------


three (3) months under any accident and health plan covering employees of the
Participant’s employer.
The determination of the existence of a Disability shall be made by the Bank in
accordance with Code Section 409A.
(r)    “Final Average Pay” means the highest average annual Compensation of a
Participant during any three (3) consecutive calendar years completed during
which an individual is a Participant in the period preceding the determination
date. If the Participant received Compensation for fewer than three (3)
consecutive complete calendar years while a Participant, Final Average Pay shall
be determined taking into account either the Participant’s last three (3)
completed calendar years as a Participant, or, if fewer than three (3) calendar
years have been completed as a Participant, the Participant’s entire completed
service with the Bank.
(s)    “Former Participant” means either:
(1)    Any former employee of the Bank who has a vested Account under the Plan;
or
(2)    Any current employee of the Bank who was a Participant under the Plan
irregardless of whether such individual’s Account is vested or nonvested.
(t)    “Participant” means an employee who becomes a Participant as provided in
Article 3.
(u)    “Plan” means the Federal Home Loan Bank of San Francisco Supplemental
Executive Retirement Plan, as established by this document and as amended from
time to time.
(v)    “Plan Year” means the calendar year.
(w)    “Savings Plan” means the Federal Home Loan Bank of San Francisco Savings
Plan, as amended from time to time.

5



--------------------------------------------------------------------------------




(x)    “Spouse” means:
(a)
The person to whom a Participant is legally married under the laws of any state
or other jurisdiction; or

(b)
A person of the same gender as the Participant with whom the Participant has
entered into a valid domestic partnership pursuant to the laws of the State of
California.

All uses of the word “spouse” (including a surviving spouse) in this Plan
document are deemed to be capitalized and to refer to this defined term
“Spouse.”
(y)    “Termination of Employment” means the Participant (or Former Participant)
ceasing to be employed in any capacity by the Bank for any reason whatsoever,
voluntary or involuntary, including by reason of death. Whether a Termination of
Employment has occurred is based on whether the facts and circumstances indicate
that the Member and the Bank reasonably anticipated that no further services
would be performed after a certain date. A Termination of Employment will not be
deemed to have occurred if a Participant (or Former Participant) continues to
provide services to the Bank as an employee, independent contractor or
otherwise, at an annual rate that is fifty percent (50%) or more of the services
rendered, on average, during the immediate preceding 36 months with the Bank (or
if less, such lesser period); provided, however, that a Termination of
Employment will be deemed to have occurred if the Participant’s (or Former
Participant’s) service with the Bank, as an employee, independent contractor or
otherwise, is reduced to an annual rate that is less than twenty percent (20%)
of the services rendered, on average, during the immediately preceding 36 months
with the Bank (or if less, such lesser period).

6



--------------------------------------------------------------------------------




In addition to the foregoing, the employment of a Participant (or Former
Participant) shall not be deemed to be terminated while the Participant (or
Former Participant) is on military leave, sick leave or other bona fide leave of
absence if the period of such leave does not exceed six (6) months or, if
longer, so long as the Participant’s (or Former Participant’s) right to
reemployment with the Bank is provided by either statute or contract. If the
period of leave exceeds six (6) months and the Participant’s (or Former
Participant’s) right to reemployment is not provided by either statute or
contract, then the employee is deemed to have a Termination of Employment on the
first day immediately following such six (6) month period.
For the purposes of this definition only, the term Bank includes Federal Home
Loan Bank of San Francisco and its entire controlled group within the meaning of
Code Section 414(b) and 414(c), using the 80% standard instead of the 50%
standard outlined in Treasury Regulations interpreting Code Section 409A.
(z)    “Total Retirement Income” means the amount determined under (1) and (2)
below projected using the assumptions, and in the manner, set forth in Section
4.4 below, determined as the Actuarial Equivalent of a single life annuity
commencing at the later of the Participant’s Normal Retirement Date (as defined
in the Cash Balance Plan) and the date of Termination of Employment with the
Bank.
(1)    all benefits accrued by a Participant or Former Participant under the
Cash Balance Plan, the Financial Institutions Retirement Fund and this Plan,
plus
(2)    all benefits contributed by the Bank on behalf of a Participant or Former
Participant under the Deferred Compensation Plan and the Benefit Equalization
Plan with the exception of any matching contributions contributed by the Bank on
behalf of a Participant or

7



--------------------------------------------------------------------------------


Former Participant and any deferrals or contributions made at the direction of
the Participant or Former Participant.
(aa)    “Vesting Service” means the service described in Section 3.5.
2.2    Number and Gender
Except when otherwise indicated by the context, any use of any term in the
singular or plural shall also include the opposite number. As used in the Plan,
the masculine gender shall be deemed to refer to the feminine whenever
appropriate.
ARTICLE 3.  PARTICIPATION AND SERVICE
3.1    General
Participation in the Plan is limited solely to a select group of management or
highly compensated employees who hold positions that are designated by the Board
of Directors as covered under the Plan.
3.2    Date of Participation
An individual shall automatically become a Participant on the later of:
(a)    January 1, 2003, or
(b)    the date that the individual first begins service in a position that the
Board of Directors has designated as covered under the Plan.
3.3    Duration; Rehire
(a)    Participant. An employee who becomes a Participant shall continue to be a
Participant until the employee has a Termination of Employment with the Bank or
until the employee no

8



--------------------------------------------------------------------------------


longer serves in a position which the Board of Directors has designated as
covered under the Plan.
(b)    Former Participant. An individual shall continue to be a Former
Participant until payment of his or her Account is made in full, begins, is
forfeited pursuant to Section 4.6, or unless he or she once again becomes a
Participant pursuant to Section 3.3(c).
(c)    Rehire. A former employee who was a Participant in the Plan and is
subsequently rehired by the Bank shall once again become a Participant on the
date he or she begins service in a position that the Board of Directors has
designated as covered under the Plan. Such individual’s Contribution Credit
Service and Vesting Service shall be determined in accordance with the
provisions of Sections 3.4 and 3.5.
3.4    Contribution Credit Service
Except as otherwise provided in this Section, Contribution Credit Service shall
include the Participant’s aggregate periods of employment (including years and
fractions thereof) with the Bank or with an entity covered by the Financial
Institutions Retirement Fund on and after January 1, 1996. Notwithstanding the
foregoing, all employment with the Bank necessary to complete six (6) months of
Vesting Service as defined in, and required for participation under, the Cash
Balance Plan shall be excluded from Contribution Credit Service for purposes of
this Plan.
3.5    Vesting Service
Vesting Service with respect to a particular Contribution Credit and the Annual
Indexation Credits associated therewith shall include a Participant’s aggregate
periods of

9



--------------------------------------------------------------------------------


employment (including years and fractions thereof) with the Bank from the date
such Contribution Credit is credited to the Participant’s Account.
ARTICLE 4.  RETIREMENT BENEFITS
4.1    Account
(c)    The Bank shall establish and maintain an Account on its books for each
Participant (and Former Participant) in the Plan. The balance of a Participant’s
(or Former Participant’s) Account as of any date shall be equal to the sum of
the Participant’s (or Former Participant’s) Contribution Credits and Annual
Indexation Credits, if any, as of that date, as adjusted pursuant to Sections
4.4(b) and 4.4(c) below and, if applicable, Sections 4.1(b) and (c). As of the
date payment of benefits is made or commences under this Plan, the Participant’s
or Former Participant’s Account shall be reduced to zero (0), such individual
shall cease to be a Participant or Former Participant, and, subject to other
applicable provisions of the Plan, benefits shall be paid under the automatic
form of benefit payment provided under Section 5.2 or, if applicable, the
optional form of benefit payment elected by the Participant or Former
Participant under Section 5.3.
(d)    Rehired Individuals. If an individual, in accordance with the provisions
of Section 3.3(c), once again becomes a Participant, then such individual’s
Account shall be determined as follows: upon the date such individual once again
becomes a Participant such individual’s Account shall be redetermined (without
regard to any distribution previously made or scheduled to be made) and shall be
credited only with those amounts which were unvested at the time of the earlier
termination and which were not a part of any distribution or scheduled

10



--------------------------------------------------------------------------------


distribution. Any such unvested amounts shall be subject to the vesting
requirements set forth in Section 4.5.
4.2    Contribution Credits
(a)    Crediting Accounts. A Contribution Credit shall be credited to the
Account of each Participant as follows:
(1)    The Contribution Credit for a Plan Year shall be credited to the Account
of each Participant as of the last day of each Plan Year, beginning in 2003. No
Contribution Credit shall be credited to the Account of any Participant for, or
with respect to, any year prior to 2003.
(2)    A Contribution Credit shall be credited to a Participant who has a
Termination of Employment or who ceases to be a Participant but otherwise
remains employed by the Bank during the course of a Plan Year solely for that
portion of Plan Year during which the individual was a Participant. The
Contribution Credit for a Participant who has a Termination of Employment shall
be credited as of the date of termination. The Contribution Credit for a
Participant who ceases to be a Participant but otherwise remains employed by the
Bank shall be credited as of December 31 of the applicable Plan Year.
(3)    Subject to Section 4.4 and other applicable provisions of the Plan, the
amount of the Contribution Credit credited to the Account of Participants shall
be determined in accordance with Schedule A attached hereto unless the Board of
Directors specifically provides that the amount of the Contribution Credit to a
particular Participant’s Account shall be determined in accordance with Schedule
B attached hereto. Additionally, the Board of Directors may, in its discretion
and from time to time, designate that the amount of the Contribution Credit
credited to the Account of a particular Participant or Participants for a Plan
Year shall be determined in

11



--------------------------------------------------------------------------------


accordance with a separate Schedule, which Schedule shall be attached hereto. In
no circumstances, however, shall the Account of a Participant be credited with
Contribution Credits for a Plan Year under more than one Schedule. The Board of
Directors must designate any such alternative schedule (other than Schedule A)
on or before December 31 of the Plan Year to which the schedule will apply to
any Participant or group of Participants.
(b)    Former Participants. No Contribution Credits shall be credited to the
Account of any Former Participant with respect to any period of time such
individual was not a Participant.
4.3    Annual Indexation Credits
(a)    Crediting Accounts. Annual Indexation Credits shall be credited to the
Accounts of Participants and Former Participants as follows:
(1)    The Annual Indexation Credit for a Plan Year shall be credited to the
Account of Participants and Former Participants as of the last day of each Plan
Year beginning in 2004. No Annual Indexation Credit shall be credited to the
Account of any Participant or Former Participant or with respect to any year
prior to 2004.
(2)    Subject to Section 4.4 and other applicable provisions of the Plan, the
amount of the Annual Indexation Credit credited to the Account of Participants
and Former Participants shall be six percent (6%) of the balance of the Account
determined as of the first day of the applicable Plan Year.
(b)    Proration; Cessation of Annual Indexation Credits. The Annual Indexation
Credit for the Plan Year in which a Participant or Former Participant receives,
or begins receiving, payment of his or her benefit under this Plan shall be
prorated as provided in Section 4.4(a)

12



--------------------------------------------------------------------------------


below and no further Annual Indexation Credits shall be credited to such
Participant or Former Participant.
4.4    Special Rules For Determining Balance of Accounts and for Crediting
Contribution Credits and Annual Indexation Credits
(a)    Proration. If the Account of a Participant or Former Participant is
determined as of a date during the Plan Year, the rules set forth in Section 4.2
and 4.3 shall be applied by treating the date of determination as the end of a
short Plan Year. In such a case, the Participant’s Compensation for the Plan
Year to the calculation date shall be used in determining Compensation and the
Contribution Credit, and the Annual Indexation Credit shall be prorated to
reflect the portion of the year that has been completed as of the date of
determination.
(b)    Total Retirement Income – Current Limitation. Notwithstanding anything in
this Plan to the contrary, the Total Retirement Income of a Participant or
Former Participant shall be limited to fifty percent (50%) of the Participant’s
or Former Participant’s Final Average Pay, and a Participant’s or Former
Participant’s Contribution Credits and/or Annual Indexation Credits, as
applicable, under this Plan shall be adjusted as set forth in Section 4.4(d)
below in order to ensure that such limit is observed. For this purpose Total
Retirement Income shall be determined as of the earlier of the last day of the
current Plan Year and the date payments begin, and Final Average Pay shall be
determined as of the earliest of the last day of the current Plan Year,
Termination of Employment (if any), and the date the Participant ceases to be a
Participant (if any).
(c)    Total Retirement Income – Projected Limitation. Notwithstanding anything
in this Plan to the contrary, the projected Total Retirement Income of a
Participant shall be limited to fifty percent (50%) of the Participant’s
projected Final Average Pay, and a Participant’s

13



--------------------------------------------------------------------------------


Contribution Credits and/or Annual Indexation Credits, as applicable, under this
Plan shall be adjusted as set forth in Section 4.4(d) below in order to ensure
that such limit is observed. For this purpose, in the case of a Participant who
has not yet attained age 65, Total Retirement Income and Final Average Pay shall
be projected from the last day of the current Plan Year to the date the
Participant attains age 65 by assuming four percent (4%) annual pay increases
and that the Participant remains a Participant until such projected date. The
projected limitation under this Section 4.4(c) shall not apply unless the
Participant remains a Participant until the last day of the Plan Year.
(d)    If, pursuant to Section 4.4(b), a Participant’s or Former Participant’s
Total Retirement Income exceeds the fifty percent (50%) limits set forth in
Sections 4.4(b), then Contribution Credits and/or Annual Indexation Credits, as
applicable, for the current and, if necessary, prior Plan Years shall be reduced
as necessary to limit Total Retirement Income accordingly. If such Participant’s
or Former Participant’s Total Retirement Income subsequently falls below the
fifty percent (50%) limits set forth in Section 4.4(b), then any Contribution
Credits and/or Annual Indexation Credits previously reduced shall be restored as
necessary.
(e)    If, pursuant to Section 4.4(c), a Participant’s or Former Participant’s
Total Retirement Income is projected to exceed the fifty percent (50%) limits
set forth in Section 4.4(c), then the projected future Contribution Credits
and/or Annual Indexation Credits, as applicable, shall be reduced, and, if
necessary, Contribution Credits and/or Annual Indexation Credits for the current
Plan Year, and then any prior Plan Years, shall be reduced to the extent
required to limit the projected Total Retirement Income accordingly. If such
Participant’s or Former Participant’s Total Retirement Income subsequently is
projected to fall below the fifty percent (50%) limits set forth in 4.4(c), then
any Contribution Credits and/or Annual Indexation

14



--------------------------------------------------------------------------------


Credits previously reduced shall be restored as necessary, first with respect to
any prior Plan Years in order of the most recently reduced, and second with
respect to projected Plan Years.
4.5    Vesting
The interest of each Participant in his or her Account shall vest as follows:
(a)    Vesting of Contribution Credits. Each Participant shall become fully
vested in a particular Contribution Credit upon the completion of three (3)
years of Vesting Service following the beginning of the Plan Year (or portion
thereof) with respect to which such Contribution Credit is credited to the
Participant’s Account.
(b)    Vesting of Annual Indexation Credits. Each Participant shall become fully
vested in that portion of each Annual Indexation Credit which has been credited
to his or her Account with respect to a particular Contribution Credit at the
time such Participant becomes fully vested in such Contribution Credit and all
further Annual Indexation Credits with respect to that vested Contribution
Credit shall be fully vested.
(c)    Attainment of Age 62. Notwithstanding any other provision of this Plan to
the contrary, each Participant shall become fully vested in his or her Account
on the date such Participant attains age 62 and all further Contribution Credits
and Annual Indexation Credits to such Participant’s Account shall be fully
vested.
4.6    Forfeiture
(a)    Termination for Cause. Notwithstanding any other provision of this Plan
to the contrary, each Participant shall forfeit his or her entire Account
(whether vested or nonvested) if the Participant has a Termination of Employment
for Cause. For purposes of the Plan, Cause

15



--------------------------------------------------------------------------------


shall be determined by the Bank in its sole discretion using the definition set
forth in Section 2.1(i).
(b)    Termination Prior to Attaining Age 62. Subject to the provisions of
Section 4.1(b) and pursuant to the provisions of Section 4.5, each Participant
whose Termination of Employment prior to the date the Participant attains age 62
shall forfeit the unvested final three (3) years of Contribution Credits
credited to his or her Account under the Plan.
ARTICLE 5.  PAYMENT OF BENEFITS; DEATH BENEFITS
5.1    Amount of Benefit
The benefit payable under this Plan to a Participant or Former Participant shall
be equal to such individual’s vested Account balance at the time payment is made
or commences.
5.2    Automatic Form of Benefit Payment
Unless a Participant or Former Participant elects, in the manner prescribed in
Section 5.6, an optional form of benefit payment set forth in Section 5.3 within
30 days of first becoming a Participant, the automatic form of benefit payment
under the Plan shall be a single lump sum.
5.3    Optional Forms of Benefit Payments
A Participant or Former Participant may elect in accordance with Section 5.6 to
receive his or her benefits in one of the following optional forms of payment
(which shall be the Actuarial Equivalent of the automatic form provided in
Section 5.2) to the extent applicable:
(a)    A Life Annuity Option. A life annuity payable to the Participant or
Former Participant as of the first day of each month until (and including) the
month in which the Participant or Former Participant dies.

16



--------------------------------------------------------------------------------




(b)    A Contingent fifty Percent (50%) Annuitant Option. An annuity payable as
of the first day of each month to the Participant or Former Participant, for
life, with a continuing annuity to the Beneficiary if the Beneficiary survives
the Participant or Former Participant, in an amount which is fifty percent (50%)
of the monthly annuity payable to the Participant or Former Participant,
beginning with the first day of the month following the Participant’s or Former
Participant’s death and continuing for the Beneficiary’s lifetime.
5.4    Automatic Time of Benefit Payment
(a)    Automatic Time. Unless a Participant or Former Participant elects, in the
manner prescribed in Section 5.6, an optional time of benefit payment within 30
days of first becoming a Participant, the automatic time of payment of a benefit
under the Plan shall be the earlier of the Participant’s Termination of
Employment, death or Disability.
(b)    Date Payment is Made. Payment of a benefit under the Plan shall begin as
soon as administratively practicable, but not later than 90 days, following
Termination of Employment, death or Disability. The Bank shall decide, in its
sole discretion, the exact date payment shall begin within such 90-day period.
5.5    Optional Time of Benefit Payment
Notwithstanding Section 5.4(b) above, if a Participant has a Termination of
Employment at age 45 or older he may elect to defer payment of benefits under
the Plan beyond such Termination of Employment, provided such election is made
in accordance with Section 5.6 and the distribution is to be made on a specified
date, death or Disability. No payment of benefits may be made under this Plan
prior to Termination of Employment, death or Disability. Notwithstanding the
foregoing, distributions shall commence no later than the April 1 following

17



--------------------------------------------------------------------------------


the end of the calendar year in which the later of the two following events
occur: (1) the Participant reaches age 70 ½, or (2) the Participant has a
Termination of Employment.
5.6    Manner and Time of Elections
(a)    The election of an optional form or time of benefit payment shall be made
on such forms as may be prescribed by the Bank. Except as provided in Section
5.6(b), a Participant must make an election regarding the optional form of
benefit and the optional time of benefit payment within 30 days of first
becoming a Participant and such election shall be irrevocable on the beginning
of the 31st day after becoming a Participant. If no election is made within such
30 days, the automatic form of benefit payment and automatic time of benefit
payment rules will apply. A Participant (or Former Participant) may modify his
election or the automatic form and time of benefit but the date the modification
is submitted to the administrator must be at least twelve (12) months prior to
the Participant’s (or Former Participant’s) scheduled distribution date, the
modification shall not be effective for twelve (12) months after it becomes
irrevocable and the first payment under the modified distribution date must
occur at least five (5) years after the date such payment would have been made
absent the modification; provided, however, that the additional five (5) years
shall not apply to payments elected to be made upon death or to any change in
the form of payment between annuities that are Actuarial Equivalents. The
election to modify in the preceding sentence shall be irrevocable twelve (12)
months prior to the scheduled distribution date absent the modification.
(b)    The rules regarding elections apply to rehired employees described in
Section 4.1(b), in the same way it applies to newly eligible employees.

18



--------------------------------------------------------------------------------




(c)    Notwithstanding any other provision in the Plan to the contrary, during
2008 a Participant may modify the form of distribution and the distribution date
elected under Section 5.6(a), provided that the election is made not later than
December 31, 2008. No election under this Section shall: (1) change the payment
date of any distribution otherwise scheduled to be paid in 2008 or cause a
payment to be paid in 2008, or (2) be permitted after December 31, 2008.
(d)    Notwithstanding any other provision of the Plan to the contrary, no
distribution shall be made from the Plan that would constitute an impermissible
acceleration of payment as defined in Section 409A(a)(3) of the Code and the
regulations promulgated thereunder.
(e)    The Committee may delay any payment to a Participant or Former
Participant upon the Committee’s reasonable anticipation of one or more of the
following: (i) making such payment would jeopardize the Bank’s ability to
continue as a going concern and the payment is made to the Participant during
the first taxable year in which making the payment would not have such effect on
the Bank; or (ii) making such payment would violate Federal securities laws or
other applicable law.
5.7    Death Benefits
(a)    In the case of a Participant or Former Participant:
(1)    who has a vested interest in his or her Account balance; and
(2)    who dies before benefit payment has been made in the case of the lump sum
automatic form of payment pursuant to Section 5.2, or who has elected the life
annuity form of payment pursuant to Section 5.3(a) and dies before payment has
begun, the amount of the vested Account balance shall be paid in a lump sum to
the Participant’s or Former Participant’s

19



--------------------------------------------------------------------------------


Beneficiary eighteen (18) months after the death of the Participant or Former
Participant. In order to change the form or the time of the payment, the
Beneficiary must make an election within six (6) months after the Participant’s
or Former Participant’s death to receive a distribution in a form that is
available to Beneficiaries under Section 5.3, such election shall be irrevocable
on the six (6) month anniversary of the Participant’s death and shall not be
effective for twelve (12) months after the date such election becomes
irrevocable. If the Beneficiary fails to make a timely election, the Beneficiary
will receive the benefit in the form of a lump sum at the end of the eighteen
(18) month period. The Beneficiary cannot elect to receive: (1) payment past the
date that is the April 1 following the end of the calendar year in which the
Participant would have attained age 70 ½, (2) benefits in a form not allowed
under the Cash Balance Plan and (3) benefits before the end of the eighteen (18)
month period.
(b)    In the case of a Participant or Former Participant:
(1)    who has a vested interest in his or her Account balance; and
(2)    who has elected the contingent fifty percent (50%) annuitant option
pursuant to Section 5.3(b) and who dies either before or after benefit payment
has begun, the amount of the vested Account balance shall be paid or continue to
be paid in the form of the contingent fifty percent (50%) annuitant option
described in Section 5.3(b).
(c)    In no other case shall any amount be paid to a Participant’s or Former
Participant’s Beneficiary.
5.8    Beneficiary Designation
A Participant or Former Participant may designate a person or other entity as
the Beneficiary to receive any death benefit payable under the Plan. Each
Beneficiary designation

20



--------------------------------------------------------------------------------


shall be in the form prescribed by the Bank, shall be effective only when
properly filed in writing with the Bank before the earlier of the Participant’s
or Former Participant’s death or the time payment is made or commences, and
shall revoke all prior designations by the Participant or Former Participant.
ARTICLE 6.  SOURCE OF PAYMENTS
All benefits payable under the Plan shall be paid as they become due and payable
by the Bank out of its general assets. Nothing contained in this Plan shall be
deemed to create a trust of any kind for the benefit of Participants, Former
Participants or their Beneficiaries or create a fiduciary relationship between
the Bank and the Participants, Former Participants or their Beneficiaries. To
the extent that any person acquires a right to receive benefits under the Plan,
such rights shall be no greater than the right of any unsecured general
creditors of the Bank. Notwithstanding the foregoing, the Bank may, in its sole
discretion, execute a trust agreement with a trustee, or enter into one or more
contracts with an insurance company or companies, or adopt a combination of both
methods of funding. Any such trust so established shall be a “rabbi” grantor
trust under Sections 671 through 679.

21



--------------------------------------------------------------------------------


ARTICLE 7.  ADMINISTRATION
7.1    Committee
(a)    General. The Committee, subject to those powers which the Board of
Directors has reserved as described in Article 8 below, shall have general
authority over, and responsibility for, the administration and interpretation of
the Plan. The Committee shall have full power, authority and discretion to
interpret and construe the Plan, to make all determinations considered necessary
or advisable for the administration of the Plan and the trust, if any, the
calculation of the amount of benefits payable under the Plan, and to review
claims for benefits under the Plan. The Committee’s interpretations and
constructions of the Plan and its decisions or actions thereunder shall be
binding and conclusive on all persons for all purposes.
(b)    Composition. The Committee shall consist of at least three individuals,
each of whom shall be appointed by the Board of Directors. Any Committee member
may resign by delivering his or her written resignation to the Committee no
later than fifteen (15) days before the effective date of the resignation. The
Board of Directors may remove any member of the Committee at any time and for
any reason with or without advance written notice. Vacancies in the Committee
arising by resignation, death, removal or otherwise shall be filled by the Board
of Directors.
(c)    Committee Procedures. The Committee shall elect or designate one of its
own members as Chair, establish its own procedures and the time and place for
its meetings and provide for the keeping of minutes of all meetings. A majority
of the members of the Committee shall constitute a quorum for the transaction of
business by the Committee. Any action of the Committee may be taken upon the
affirmative vote of a majority of the members at a meeting or, at the direction
of its Chair, without a meeting by mail or telephone, provided

22



--------------------------------------------------------------------------------


that all of the Committee members are informed in writing of the matter to be
voted upon. The Committee may establish procedures pursuant to which a Committee
member may elect not to participate in a Committee proceeding in which such
member has an interest. No Committee member shall be entitled to act on or
decide any matters relating solely to such Committee member as a Participant or
any of his or her rights or benefits under the Plan.
(d)    Expenses. All expenses incurred by the Committee in its administration of
the Plan shall be paid by the Bank. The Committee members shall not receive any
special compensation for serving in such capacity but shall be reimbursed for
any reasonable expenses actually incurred in connection therewith. No bond or
other security is required of the Committee or any member thereof in any
jurisdiction.
(e)    Liability; Indemnification. No Committee member shall be personally
liable by reason of any instrument executed by such Committee member, or action
taken by the member in his or her capacity as a Committee member, acting in good
faith and exercising reasonable care, nor for any mistake of judgment made in
good faith. Committee members may be entitled to indemnification for certain
costs, expenses and liabilities to the fullest extent permitted by applicable
law and regulations and the charter and bylaws of the Bank, and subject to the
terms and conditions set forth in such bylaws.
7.2    Procedures for Requesting Benefit Payments
To obtain Plan benefits, a Participant, Former Participant or Beneficiary must
file a written application with the Bank. Procedures for filing a claim in the
event that Plan benefits are denied in whole or in part may be obtained from the
Bank.

23



--------------------------------------------------------------------------------




ARTICLE 8.   AMENDMENT AND TERMINATION
8.1    Amendment of the Plan
The Bank reserves the right to amend the Plan at any time and in any respect
whatsoever by action of its Board of Directors or by such other means as may be
prescribed by the Board of Directors. The President of the Bank shall have
authority to make administrative and other amendments to the Plan as may be
necessary or appropriate to facilitate the administration, management, and
interpretation of the Plan or to conform the Plan thereto (including any such
amendments as necessary or appropriate from time to time to conform the Plan to
changes in applicable laws), provided that any such amendment or action does not
have a material effect on the then currently estimated cost to the Bank of
maintaining the Plan. All amendments to the Plan that have a material effect on
the then currently estimated cost to the Bank of maintaining the Plan must be
approved by the Board of Directors. Retroactive Plan amendments may not decrease
the Account balance of any Participant or Former Participant determined as of
the time the amendment is adopted, unless the Participant or Former Participant
consents in writing.
8.2    Termination of the Plan
While it is the intent of the Bank to maintain the Plan indefinitely, it
reserves the right to terminate the Plan in whole or in part by action of the
Board of Directors (or by such other means as may be prescribed by the Board of
Directors) at any time.
Upon termination of the Plan, no further benefits shall accrue under the Plan to
any Participant or Former Participant. In the event of a termination of the
Plan, the Bank may determine that the Accounts will be distributed. If the Board
of Directors determines that the Plan is to be terminated and distributions are
to be made, the Accounts will be distributed within

24



--------------------------------------------------------------------------------


the period beginning twelve (12) months after the date the Plan was terminated
and ending twenty-four (24) months after the date the Plan was terminated, or
pursuant to Article 5 of the Plan, if earlier, and otherwise in accordance with
Treasury Regulation § 1.409A-3(j)(4)(ix)(C). Any liquidation and termination of
the Plan will not occur proximate to a downturn in the financial health of the
Bank, as prohibited by Code Section 409A. If the Plan is terminated and Accounts
are distributed, the Bank shall: (1) terminate all arrangements for Participants
that are required to be aggregated with the Plan under Code Section 409A and (2)
not adopt a new plan for Participants that would be aggregated with the Plan
under Code Section 409A, at any time within three (3) years following the date
of the termination of the Plan.
8.3    Change in Control
The Bank may terminate the Plan within 30 days prior to or twelve (12) months
following a Change in Control and distribute the Accounts of the Participants or
Former Participants within the twelve (12) month period following a termination
of the Plan and otherwise in accordance with Treasury Regulation §
1.409A-3(j)(4)(ix)(B). If the Plan is terminated and Accounts are distributed in
connection with a Change in Control, the Bank shall: (1) terminate all
arrangements for Participants that are required to be aggregated with the Plan
under Code Section 409A and (2) not adopt a new plan for Participants that would
be aggregated with the Plan under Code Section 409A, at any time within three
years following the date of the termination of the Plan.
8.4    Dissolution or Bankruptcy
The Plan shall automatically terminate upon a corporate dissolution or
bankruptcy provided that Participants’ (or Former Participant’s) Accounts are
distributed and included in the gross income of the Participants (or Former
Participants) by the latest of: (i) the Plan Year in

25



--------------------------------------------------------------------------------


which the Plan termination, (ii) the first Plan Year in which payment of the
Accounts is administratively practicable, or (iii) the calendar year in which
the amount is no longer subject to a substantial risk of forfeiture and
otherwise in accordance with Treasury Regulation § 1.409A-3(j)(4)(ix)(C). A
corporate dissolution or bankruptcy will have occurred only if the transaction
qualifies as both a liquidation or reorganization under 12 United States Code
Section 1446(26) and a dissolution or bankruptcy under Code Section 409A and the
regulations promulgated thereunder.
ARTICLE 9.  MISCELLANEOUS PROVISIONS
9.1    Employment Rights
Nothing contained in this Plan or any modification of the Plan or act done in
pursuance of this Plan shall be construed as giving any Participant or Former
Participant any legal or equitable right with respect to his or her employment
against the Bank (or any director, officer or employee thereof), unless
specifically provided in this Plan or under applicable law, or as giving any
person a right to be retained in the employ of the Bank. All employees shall
remain subject to assignment, reassignment, promotion, transfer, layoff,
reduction, suspension, and discharge to the same extent as if this Plan had
never been established.
9.2    No Examination or Accounting
Neither this Plan nor any action taken under it shall be construed as giving any
person the right to an accounting or to examine the books or affairs of the
Bank, the Plan, or the Committee, except to the extent required by law.

26



--------------------------------------------------------------------------------




9.3    Records Conclusive
The records of the Bank and the Committee shall be conclusive in respect to all
matters involved in the administration of the Plan to the extent permitted by
applicable law.
9.4    Severability
In the event any provision of this Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining parts of
this Plan, and it shall be construed and enforced as if such illegal or invalid
provision had never been included.
9.5    Counterparts
This Plan may be executed in any number of counterparts, each of which shall be
deemed to be an original. All the counter parts shall constitute but one and the
same instrument and may be sufficiently evidenced by any one counterpart.
9.6    Taxes
The Bank shall withhold, or cause to be withheld, from all benefits payable
under the Plan all federal, state, local or other taxes required by applicable
law be withheld with respect to such payment.
9.7    Binding Effect
The Plan shall be binding upon and inure to the benefit of the Bank and its
successors and assigns and the Participants, Former Participants, their
Beneficiaries and estates. The Plan shall also be binding upon and inure to the
benefit of any successor organization succeeding to substantially all of the
assets and business of the Bank, but nothing in the Plan shall preclude the Bank
from merging or consolidating into or with, or transferring all or substantially
all of its

27



--------------------------------------------------------------------------------


assets to, another organization which assumes the Plan and all obligations of
the Bank thereunder.
In any agreement or plan which the Bank may enter into to effect any merger,
consolidation, reorganization, or transfer of assets, except as provided in
Section 8.3, the Bank agrees that it shall make appropriate provision for the
preservation of the Participants’ and Former Participants’ benefits accrued
under the Plan prior to such merger, consolidation, reorganization or transfer
of assets. Upon such a merger, consolidation, reorganization, or transfer of
assets and assumption of the Plan obligations of the Bank, the term “Bank” shall
refer to such other organization and the Plan shall continue in full force and
effect.
9.8    Assignment
No Participant or Former Participant or Beneficiary shall have the right to
assign, transfer, hypothecate, encumber or anticipate his or her benefits under
the Plan, nor shall the benefits under this Plan be subject to any legal process
to levy upon or attach the benefits for payment of any claim against the
Participant or Former Participant or his or her Beneficiary. In the event of any
attempted assignment or transfer, the Bank shall have no further liability
hereunder. The foregoing notwithstanding, in accordance with procedures that are
established by the Committee (including procedures requiring prompt notification
to the affected Participant or Former Participant and each alternate payee of
the receipt by the Plan or the Bank of a domestic relations order and its
procedures for determining the qualified status of such order) and subject to
Code Section 409A, a judicial order for purposes of or pertaining to domestic
relations (which orders do not alter the amount, timing, or form of benefit
other than to have it commence at the earliest permissible date) shall be
honored by the Plan and the Bank if the Committee or its designee determines
that such order would constitute a qualified domestic relations order (within

28



--------------------------------------------------------------------------------


the meaning of Section 414(p)(1)(B) of the Code) if the Plan were a qualified
retirement plan under Section 401(a) of the Code.
9.9    Incapacity
If the Committee is presented with credible evidence that any person to whom any
amount is or was payable under the Plan is unable to care for his or her affairs
because of illness or accident, or is a minor, or has died, then any payment, or
any part thereof, due to such person or his or her estate (unless a prior claim
therefor has been made by a duly appointed legal representative), may, if the
Committee is so inclined, be paid to such person’s spouse, child, or other
relative, an institution maintaining or having custody of such person, or any
other person deemed by the Committee to be a proper recipient on behalf of such
person otherwise entitled to payment. In making such a finding the Committee may
rely on the advice of experts chosen by the Committee in its sole discretion.
Any payment consequent on such finding shall be in complete discharge of the
liability of the Plan and the Bank therefor.
9.10    Unsecured Creditor
To the extent that any person acquires a right to receive payments from the Bank
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Bank.
9.11    Notice
Any election, application, claim, designation, request, notice, instruction or
other communication required or permitted to be made by a Participant, Former
Participant, Beneficiary, or other person to the Committee shall be made in
writing and in such form as is prescribed from time to time by the Committee and
shall be mailed by first-class mail, postage

29



--------------------------------------------------------------------------------


pre-paid or delivered to such location as shall be specified by the Committee
and shall be deemed to have been given and delivered only upon receipt thereof
at such location.
9.12    Benefits Not Salary
The benefits payable under the Plan shall be independent of, and in addition to,
any other benefits provided by the Bank and shall not be deemed salary or other
remuneration by the Bank for the purpose of computing benefits to which any
Participant or Former Participant may be entitled under any other plan or
arrangement of the Bank.
9.13    Captions
The captions preceding the sections of the Plan have been inserted solely as a
matter of convenience and shall not in any manner define or limit the scope or
intent of any provisions of the Plan.
9.14    Governing Law
The Plan is intended to constitute an unfunded Plan for a select group of
employees and rights thereunder shall be construed according to the laws of the
State of California, without giving effect to the choice of law principles
thereof, and the laws of the United States, as applicable. The Plan shall be
construed in a manner that is consistent and compliant with Section 409A of the
Code, and any regulations promulgated thereunder. Any provision that is
noncompliant with Section 409A of the Code is void or deemed amended to comply
with Section 409A of the Code. The Bank does not guarantee or warrant the tax
consequences of the Plan, and the Participants shall in all cases be liable for
any taxes due with respect to the Plan.

30



--------------------------------------------------------------------------------




9.15    Addresses
Each Participant or Former Participant must file with the Bank from time to time
in writing his or her post office address and each change of post office
address. The communication, statement or notice addressed to a Participant or
Former Participant at the last post office address filed with the Bank, or if no
address is filed with the Bank, then at the last post office address as shown on
the records of the Bank, shall be binding on the Participant or Former
Participant and his or her Beneficiaries for all purposes of the Plan. The Bank
shall not be required to search for or locate a Participant, Former Participant
or his or her Beneficiary.
IN WITNESS WHEREOF, the Federal Home Loan Bank of San Francisco has caused this
amendment and restatement to the Federal Home Loan Bank of San Francisco
Supplemental Executive Retirement Plan, effective July 1, 2013, to be executed
by its duly authorized officers, this 26th day of December, 2013.




 
FEDERAL HOME LOAN BANK OF SAN FRANCISCO
 
 
 
 
Signature:
/s/ Dean Schultz
 
Name:
Dean Schultz
 
Title:
President and Chief Executive Officer
 
 
 
 
Signature:
/s/Gregory P. Fontenot
 
Name:
Gregory P. Fontenot
 
Title:
Senior Vice President, Director of Human Resources






31



--------------------------------------------------------------------------------


FEDERAL HOME LOAN BANK OF SAN FRANCISCO
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Schedule A
Subject to Sections 3.4, 4.2 and other applicable provisions of the Plan, for
the Plan Year beginning in 2003 and for subsequent Plan Years, Contribution
Credits shall be credited to the Account of each Participant as follows unless
the Board of Directors specifically designates that a different Schedule is
applicable to such Participant.
A.1
8% of Compensation for Contribution Credit Service less than 10 years.

A.2
12% of Compensation for Contribution Credit Service of 10 or more but less than
15 years.

A.3
16% of Compensation for Contribution Credit Service of 15 years or more.

For purposes of this Schedule, Compensation shall include only Compensation
earned by the Participant during the applicable Plan Year while a Participant in
the Plan. Additionally, for purposes of this Schedule, Contribution Credit
Service shall be determined as of the first day of the applicable Plan Year. No
Contribution Credits shall be credited to the Account of any Participant under
this Schedule A for, or with respect to, any year prior to 2003.



A-1



--------------------------------------------------------------------------------



FEDERAL HOME LOAN BANK OF SAN FRANCISCO
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Schedule B
Subject to Sections 3.4, 4.2 and other applicable provisions of the Plan, for
the Plan Year beginning in 2003 and for subsequent Plan Years, the Account of
each Participant to whom the Board of Directors has specifically designated this
Schedule B applies shall be credited with Contribution Credits as follows:
B.1
10% of Compensation for Contribution Credit Service less than 10 years.

B.2
15% of Compensation for Contribution Credit Service of 10 or more but less than
15 years.

B.3
20% of Compensation for Contribution Credit Service of 15 years or more..

For purposes of this Schedule, Compensation shall include only Compensation
earned by the Participant during the applicable Plan Year while a Participant in
the Plan. Additionally, for purposes of this Schedule, Contribution Credit
Service shall be determined as of the first day of the applicable Plan Year. No
Contribution Credits shall be credited to the Account of any Participant under
this Schedule B for or with respect to any year prior to 2003.
 

B-1

